Case 1:19-cv-04625-WFK-RER Document 52 Filed 08/26/19 Page 1 of 1 PageID #: 2540




  Via ECF                                                             August 26, 2019


  The Honorable William F. Kuntz, II
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                         SEC v. Middleton et al., No. 19-cv-04625 (WFK-RER)

  Dear Judge Kuntz:

         We represent the defendants in the action referenced above. Pursuant to Rule I.C.5. of
  Your Honor’s Individual Motion Practices and Rules, we respectfully request that the
  defendants’ time to respond to the complaint be extended from the current deadline of on or
  about September 3, 2019, to and including November 4, 2019. No previous request for an
  extension of time has been made and there are no current scheduled dates in the action that
  would be affected by this request.

           The SEC has informed us that it does not oppose this request.



                                        Respectfully submitted,


                                        s/ David L. Kornblau
                                        David L. Kornblau



  cc:      Counsel for the SEC (via ECF and electronic mail)




  NY: 1195849-3
